     Case 4:20-cv-00225-AW-MAF Document 1 Filed 04/30/20 Page 1 of 21




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF FLORIDA
                              TALLAHASSEE DIVISION

3M COMPANY,                                          Case No.: _____________________

        Plaintiff,

v.

1 IGNITE CAPITAL, LLC a/k/a
1 IGNITE CAPITAL PARTNERS,
INSTITUTIONAL FINANCIAL
SALES LLC and AUTA LOPES,
an individual,

      Defendants.
________________________/

PLAINTIFF 3M COMPANY’S COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff 3M Company (“Plaintiff” or “3M”), by and through its undersigned

counsel, hereby files its Complaint and Demand for Jury Trial against 1 Ignite Capital,

LLC a/k/a 1 Ignite Capital Partners (“1 Ignite Capital”), Institutional Financial Sales LLC,

and Auta Lopes (“Defendants”), and in support hereof, alleges as follows:

                              NATURE OF THE ACTION

                This action concerns Defendants’ fraudulent, deceptive, and otherwise

wrongful conduct to perpetrate a price-gouging scheme on unwitting consumers, including

government agencies, during the global COVID-19 pandemic.

                Defendants further engaged in wrongful conduct by falsely representing

that 3M had a specific procurement process which required the potential buyer to place

money in an escrow account, under Defendants’ control, to secure the sale of purported




                                             1
   Case 4:20-cv-00225-AW-MAF Document 1 Filed 04/30/20 Page 2 of 21




3M products, and that Defendants is working with a “3M Attorney” and “Khalid” who is

the purported direct 3M distributor.

               Throughout its history, 3M has been providing state-of-the art, industry-

leading scientific and medical products to consumers worldwide under its famous 3M

marks.   Based on longstanding, continuous use, consumers associate the 3M marks

uniquely with 3M. Now, more than ever, consumers are also relying on the famous 3M

marks to indicate that the products offered thereunder are of the same superior quality that

consumers have come to expect over the past century. This is especially true with respect

to 3M’s numerous industry-leading healthcare products and personal protective equipment

(“PPE”), including Plaintiff’s 3M-brand N95 respirators.

               Healthcare professionals and other first responders are heroically placing

their health and safety on the line to battle COVID-19. To assist in the battle, 3M is

working around the clock to supply healthcare workers, first responders, and critical

infrastructure operators with millions of 3M-brand respirators. Beginning in January, 3M

began increasing its production of 3M-brand respirators, doubling its global output to a rate

of 1.1 billion per year, or 100 million per month. This includes 35 million per month being

manufactured and distributed in the United States. 3M also is investing in the capital and

resources to enable it to double its respirator production capacity once again, to 2 billion

globally by the end of 2020. In the United States alone, 3M plans to be producing

respirators at a rate of 50 million per month by June 2020. And to supplement its U.S.

production, 3M also has announced a plan to import 166.5 million 3M-brand respirators

from 3M’s production facilities overseas. In the U.S., more than 90 percent of 3M’s


                                             2
   Case 4:20-cv-00225-AW-MAF Document 1 Filed 04/30/20 Page 3 of 21




respirators are going to healthcare and public health users, with the remaining deployed to

other critical industries such as energy, food and pharmaceuticals. The U.S. distribution of

3M-brand respirators is being coordinated with the Federal Emergency Management

Agency, which is basing allocation decisions on the most urgent needs.

               The demand for 3M-branded respirators has grown exponentially in

response to the pandemic, and 3M has been committed to seeking to meet this demand

while keeping its respirators priced fairly. 3M has not increased the prices that it

charges for 3M respirators as a result of the COVID-19 outbreak.

               Unfortunately, any number of wrongdoers seek to exploit the current public

health emergency and prey on innocent parties through a variety of scams involving 3M

respirators and other products in high demand. These scams include unlawful price

gouging, fake offers, counterfeiting, and other unfair and deceptive practices – all of which

undercut the integrity of the marketplace and constitute an ongoing threat to public health

and safety.

               In response to fraudulent activity, price gouging and counterfeiting related

to 3M respirators that has spiked in the marketplace in response to the pandemic, 3M is

taking an active role in combating these activities. 3M’s actions include working with law

enforcement authorities around the world, including the U.S. Attorney General, state

Attorneys General and local authorities, and creating a “3M COVID-19 Fraud hotline” for

the United States and Canada that end users and purchasers of 3M products can call for

information to help detect fraud and avoid counterfeit products. 3M is also publishing

information on its website to help inform the purchasing public about 3M’s prices and


                                             3
   Case 4:20-cv-00225-AW-MAF Document 1 Filed 04/30/20 Page 4 of 21




products so that they can avoid fraud. Further information about 3M’s efforts is set forth

in the 3M press release and publication attached as hereto as Exhibits A and B. This

Complaint is another part of these efforts.

               Despite 3M’s extensive efforts during COVID-19, unsavory characters

continue their quests to take advantage of healthcare workers, first responders, and others

in a time of need and trade off the fame of the 3M brand and marks. Defendants are a

prime example of this unlawful behavior.

               On or about April 4, 2020, Defendant Auta Lopes as Managing Partner of

Defendant 1 Ignite Capital and using an email domain of Defendant Institutional Financial

Sales Services LLC contacted Ashley Davis, Chief of Response at the Florida Division of

Emergency Management (“DEM”) with an offer to sell 3M-brand masks. Defendants are

not an authorized distributor of any of 3M’s products and have no right to use 3M’s

trademarks.

               Nonetheless, to confuse and deceive the DEM, Defendants claimed that 3M

had implemented intricate procedural steps that required the DEM to engage one or more

Defendants as an escrow agent and deposit DEM funds into an escrow account if the DEM

wanted to buy 3M masks. This included 3M purportedly wanting a proof of funds from

the DEM and that “3M will perform a background check” on the DEM.

               Defendants also informed the DEM that “3M does not allow any videos or

photos of their production facilities,” but Defendants could connect the DEM with a “3M

Attorney” or “Khalid” who was the purported 3M distributor.




                                              4
      Case 4:20-cv-00225-AW-MAF Document 1 Filed 04/30/20 Page 5 of 21




                     Defendants offered to sell ten million 3M-brand masks at over 460% of

3M’s list price. This offer constituted price gouging by any measure, including under

Section 501.160(2), Florida Statutes. 1

                     Not only does such price gouging further strain the limited resources

available to combat COVID-19, but such conduct justifiably has caused public outrage

which threatens imminent and irreparable harm to 3M’s brand as Defendants and similar

pandemic profiteers promote an improper association between 3M’s marks and

exploitative pricing behavior.

                     3M does not – and will not – tolerate individuals or entities deceptively

trading off the fame and goodwill of the 3M brand and marks for personal gain. This is

particularly true against those who seek to exploit the surge in demand for 3M-brand

products during the COVID-19 global pandemic, which already has claimed tens of

thousands of lives worldwide and over 1,000 lives in Florida.

                     Accordingly, to further protect governmental actors and consumers from

confusion and mistake, to reduce the amount of time and energy that government officials

are forced to waste interacting with such schemes, as well as to forestall any further

diminution to the 3M brand and marks’ reputation, fame, and goodwill, Plaintiff brings this




1
    Section 501.160(2), Florida Statutes states, in part:

           Upon a declaration of a state of emergency by the Governor, it is unlawful and a violation
           of § 501.204 for a person or her or his agent or employee to rent or sell or offer to rent or
           sell at an unconscionable price within the area for which the state of emergency is declared,
           any essential commodity including, but not limited to, supplies, services, provisions, or
           equipment that is necessary for consumption or use as a direct result of the emergency.

Governor Ron DeSantis declared a state of emergency on March 9, 2020. See Executive Order 20-52.

                                                            5
   Case 4:20-cv-00225-AW-MAF Document 1 Filed 04/30/20 Page 6 of 21




lawsuit against Defendants for federal trademark infringement, unfair competition, false

association, false endorsement, false designation of origin, trademark dilution, false

advertising, and a state claim for unfair and deceptive trade practices. Plaintiff also seeks

preliminary and permanent injunctive relief. Any damages recovered by Plaintiff will be

donated to charitable COVID-19 relief efforts.

                                        PARTIES

               Plaintiff 3M Company is a Delaware Corporation, with its principal place

of business and corporate headquarters located at 3M Center, St. Paul, Minnesota 55144.

               On information and belief, Defendant 1 Ignite Capital, LLC a/k/a 1 Ignite

Capital Partners is a Georgia limited liability company with its principal place of business

at 390 17th Street NW, Suite 3053, Atlanta, Georgia, 30363.

               On information and belief, Defendant Institutional Financial Sales LLC is a

Georgia limited liability company with its principal place of business at 390 17th Street

NW, Suite 3053, Atlanta, Georgia, 30363.

               On information and belief, Defendant Auta Lopes is an individual who

resides in Atlanta, Georgia.

                               JURISDICTION AND VENUE

               The claims for federal trademark infringement, unfair competition, false

association, false endorsement, false designation of origin, trademark dilution, and false

advertising, respectively, asserted in Counts II–IV, infra, arise under the Trademark Act of

1946 (as amended; the “Lanham Act”), namely 15 U.S.C. § 1051 et seq. Accordingly, this




                                             6
   Case 4:20-cv-00225-AW-MAF Document 1 Filed 04/30/20 Page 7 of 21




Court has original and subject-matter jurisdiction over Counts II–IV, pursuant to 28 U.S.C.

§§1331, 1338(a), and 15 U.S.C. §1121(a).

               The claims for state unfair and deceptive trade practices, asserted in Count

I, infra, arise under Florida statutory and common law, and are so related to the federal

claims asserted in Counts II–IV, infra, that they form part of the same case or controversy.

Accordingly, this Court has supplemental jurisdiction over Count I pursuant to 28 U.S.C.

§§ 1338(b) and 1367(a).

               This Court also has diversity jurisdiction over Plaintiff’s state-law claims

pursuant to 28 U.S.C. § 1332 because there is complete diversity of citizenship between

the parties and the amount in controversy exceeds $75,000.

               A substantial part of the events giving rise to the claims asserted, infra,

occurred in this District. Therefore, venue is proper in this district pursuant to 28 U.S.C. §

1391(b)(2).

                FACTS COMMON TO ALL CLAIMS FOR RELIEF

  I.   Plaintiff

    A. 3M

               3M has grown from humble beginnings in 1902 as a small-scale mining

venture in Northern Minnesota to what it is today, namely: an industry-leading provider of

scientific, technical, and marketing innovations throughout the world. Today, 3M’s

portfolio includes more than 60,000 goods and services, ranging from household and

school supplies, to industrial and manufacturing materials, to medical supplies and

equipment.


                                              7
   Case 4:20-cv-00225-AW-MAF Document 1 Filed 04/30/20 Page 8 of 21




   B. The 3M Brand

               3M offers its vast array of goods and services throughout the world under

numerous brands, including, for example: ACE; POST-IT; SCOTCH; NEXCARE; and

more. 3M also uses its famous “3M Science. Applied to Life” slogan in connection with

the promotion of its goods and services. Notwithstanding the widespread goodwill and

resounding commercial success enjoyed by these brands, 3M’s most famous and widely

recognized brand is its eponymous “3M” brand.

               The 3M brand is associated with products and materials for a wide variety

of medical devices, supplies, and PPE, including, for example: respirators; stethoscopes;

medical tapes; surgical gowns, blankets, and tape; bandages and other wound-care

products; and more. As such, 3M-branded products are highly visible throughout hospitals,

nursing homes, and other care facilities where patients, care providers, and procurement

officers value and rely upon the high quality and integrity associated with the 3M brand.

   C. The Famous “3M” Marks

               Over the past century, Plaintiff has invested hundreds of millions of dollars

in advertising and promoting its 3M-brand products to consumers throughout the world

(including, without limitation, its 3M-brand N95 respirator) under the standard-character

mark “3M” and the inset 3M design mark (together, the “3M Marks”):




               Over the past century, products offered under Plaintiff’s 3M Marks have

enjoyed enormous commercial success (including, without limitation, its 3M-brand N95


                                             8
   Case 4:20-cv-00225-AW-MAF Document 1 Filed 04/30/20 Page 9 of 21




respirator). Indeed, in 2019, alone, sales of products offered under Plaintiff’s 3M Marks

exceeded several hundred million USD.

               Over the past century, products offered under Plaintiff’s 3M Marks have

regularly been the subject of widespread, unsolicited media coverage and critical acclaim.

               Based on the foregoing, the general consuming public associates the 3M

Marks uniquely with Plaintiff and recognizes them as identifying Plaintiff as the exclusive

source of goods and services offered under the 3M Marks. Based on the foregoing, the 3M

Marks have also become famous among the general consuming public in the United States.

               To strengthen Plaintiff’s common-law rights in and to its famous 3M Marks,

Plaintiff has obtained numerous federal trademark registrations, including, without

limitation: U.S. Trademark Reg. No. 3,398,329, which covers the standard-character 3M

mark in Int. Classes 9 and 10 for, inter alia, respirators (the “‘329 Registration”). See

Exhibit C.

               The ‘329 Registration is valid, in effect, and on the Principal Trademark

Register.

               The ‘329 Registration is “incontestable” within the meaning of 15 U.S.C.

§ 1065.     Accordingly, the ‘329 Registration constitutes conclusive evidence of: (i)

Plaintiff’s ownership of the 3M Marks; (ii) the validity of the 3M Marks; (iii) the validity

of the registration of the 3M Marks; and (iv) Plaintiff’s exclusive right to use the 3M Marks

throughout the United States for, inter alia, respirators.

               Plaintiff’s famous 3M Marks do more than identify Plaintiff as the exclusive

source of goods and services offered thereunder. Indeed, the famous 3M Marks also


                                              9
  Case 4:20-cv-00225-AW-MAF Document 1 Filed 04/30/20 Page 10 of 21




signify to consumers that 3M-brand products offered under the 3M Marks are of the highest

quality and adhere to the strictest quality-control standards.      Now, more than ever,

consumers rely on the famous 3M Marks’ ability to signify that products offered under the

3M Marks are of the same high quality that consumers have come to expect of the 3M

brand over the past century.

   D. Plaintiff’s Extensive Efforts to Assist With the Battle Against COVID-19

               Medical professionals and first responders throughout the world are

donning extensive PPE as they place their health and safety on the line in the battle against

COVID-19. As Plaintiff states on the homepage of its website, it is “committed to getting

personal protective equipment to healthcare workers”:




               Among the PPE that 3M is providing to the heroic individuals on the front

lines of the battle against COVID-19 are Plaintiff’s 3M-brand N95 respirators.

               Inset below is an image of Plaintiff’s 3M-brand, Model 1860 respirator:




                                             10
  Case 4:20-cv-00225-AW-MAF Document 1 Filed 04/30/20 Page 11 of 21




               Authentic N95 respirators reduce exposure to airborne biological particles

and liquid contamination when used appropriately.

               Based on the exponential increase in demand for 3M-brand N95 respirators,

Plaintiff has invested the necessary capital and resources to double its global annual

production of 1.1 billion 3M-brand N95 respirators. See Exs. A & B. But 3M has not

increased its prices. See id.

               Unfortunately, certain third parties do not share 3M’s sense of civic

responsibility during this time of crisis. Indeed, opportunistic third parties are seeking to

exploit the increased demand for Plaintiff’s 3M-brand N95 respirators by offering to sell

them for exorbitant prices, selling counterfeit versions of them, and accepting money for

3M-brand N95 respirators despite not having the product to sell and/or never intending to

deliver the product to the unwitting buyer—in many instances, a public authority, such as

the SEOC, which struggles to address the enormous financial and logistical challenges

presented by COVID-19.

               Accordingly, to protect consumers on the front lines of the COVID-19 battle

from deception and inferior products, to reduce time wasted by governmental officials on

scams, as well as to protect the widespread reputation and goodwill enjoyed by Plaintiff’s

carefully curated 3M brand, Plaintiff is working diligently with law enforcement, retail

                                             11
  Case 4:20-cv-00225-AW-MAF Document 1 Filed 04/30/20 Page 12 of 21




partners, and others to combat unethical and unlawful business practices related to 3M-

brand N95 respirators. For example, in late-March 2019, 3M’s Chief Executive Officer,

Mike Roman, sent a letter to U.S. Attorney General, William Barr, and the President of the

National Governors Association, Larry Hogan of Maryland, to offer 3M’s partnership in

combatting price gouging. As shown in the inset image, additional examples of 3M’s

efforts to combat price gouging, counterfeiting, and other unlawful conduct during

COVID-19 include:

    a. 3M posted on its website the list price for its 3M-brand N95 respirators so
       that consumers can readily identify price gouging (See Exhibit D);

    b. 3M created a form on its website that consumers can use to report suspected
       incidents of price gouging and counterfeiting (See Exhibit E); and

    c. 3M created a fraud “hotline” that consumers can call to report suspect
       incidents of price gouging and counterfeiting:




 II.   Defendants’ Unlawful Conduct

               Despite Plaintiff’s extensive measures to combat price gouging and

counterfeiting of its 3M-brand respirators, these illicit activities continue. Defendants are




                                             12
  Case 4:20-cv-00225-AW-MAF Document 1 Filed 04/30/20 Page 13 of 21




a prime example of this unlawful behavior, which is damaging to the 3M brand and public

health.

              On or about April 4, 2020, Defendant Auta Lopes as Managing Partner of

Defendant 1 Ignite Capital and using an email domain of Defendant Institutional

Financial Sales Services LLC sent an email titled Slicitation [sic] for 10,000,000M 3M-

N95-8210 (the “Email”) to Ashley Davis, Chief of Response at the Florida Division of

Emergency Management (“DEM”). See Exhibit F.

              In the Email, Defendants offered to sell to the DEM ten million 3M-brand,

N95 Model 8210 respirators for $5.65 each. See id. Defendants also offered to sell 3M-

brand N95 Model 1860 respirators for $5.70 each. See id.

              Defendants’ quote of $5.65 and $5.70 per 3M-brand respirator is more than

460% over 3M’s suggested list price of $1.27 per respirator. See Ex. C.

              The Email falsely contends that 3M has implemented a set of procedures in

which approved distributors and suppliers had to use to acquire 3M-brand respirators. See

id. This included requiring the DEM to engage Defendants as an escrow agent and deposit

DEM funds into an escrow account controlled by one or more Defendants if the DEM

wanted to buy 3M masks. Further, Defendants stated that 3M wanted proof of funds from

the DEM and that “3M will perform a background check” on the DEM.

              Defendants also informed the DEM that “3M does not allow any videos or

photos of their production facilities,” but Defendants could connect the DEM with a “3M

Attorney” or “Khalid” who was the purported 3M distributor.




                                           13
  Case 4:20-cv-00225-AW-MAF Document 1 Filed 04/30/20 Page 14 of 21




               These statements that imply 3M’s involvement and that 3M has a

complicated escrow procedure are false and likely to mislead and/or deceive a consumer

into believing that Defendants are authorized distributors of 3M products and/or have an

association or affiliation with 3M.

               The mere association of 3M’s valuable brand with such shameless price

gouging harms the brand, not to mention its more serious threat to public health agencies

that are under strain in the midst of a worldwide pandemic.

               Based on the foregoing, Plaintiff seeks relief against Defendants for federal

and state trademark infringement, unfair competition, false association, false endorsement,

false designation of origin, trademark dilution, false advertising, and deceptive acts and

business practices.

                                CLAIMS FOR RELIEF

                                        COUNT I

                     Violation of Florida’s Unfair and Deceptive
                  Trade Practices Act, § 501.201 et seq. (“FDUTPA”)

               Plaintiff realleges and incorporates the allegations in paragraphs 1 through

51 above as though fully set forth herein.

               Plaintiff brings this Count I under Section 501.201 et seq., Florida Statutes.

               Defendants’ wrongful conduct, including unauthorized use of the 3M brand

name in the Email, with the intent of confusing and misleading consumers, including the

Florida Division of Emergency Management, into believing that Defendants are escrow

agents who are working with authorized distributors and suppliers of 3M products to sell




                                             14
  Case 4:20-cv-00225-AW-MAF Document 1 Filed 04/30/20 Page 15 of 21




3M-brand products, and that Defendants had genuine 3M-brand products for sale,

constitutes deceptive trade practices under FDUTPA.

               Defendants’ wrongful conduct is made even more reprehensible because of

Defendants’ attempt to exploit a global pandemic for profit, while posing a serious and

direct threat to the health and safety of the general public due to the potential misallocation

of valuable resources that are necessary to fight the COVID-19 pandemic and protect health

care professionals who are risking their own health and safety fighting the pandemic.

               Plaintiff has suffered, and will continue to suffer, irreparable harm as a

direct and proximate result of Defendants’ bad acts and the conduct complained of herein.

               Plaintiff has no adequate remedy at law.

       WHEREFORE, Plaintiff requests this Court enter judgment in its favor

preliminarily and permanently enjoining Defendants’ unlawful conduct, award damages

and/or penalties, including attorneys’ fees and costs, as permitted under the governing law,

and award any other and further relief as this Court deems just and proper.

                                         COUNT II

             Unfair Competition, False Endorsement, False Association,
              and False Designation of Origin Under Section 43(a)(1)(A)
        of the Lanham Act, 15 U.S.C. § 1125(a)(1)(A)) (Use of the 3M Marks)

               Plaintiff realleges and incorporates the allegations in paragraphs 1 through

51 above as though fully set forth herein.

               Count II is a claim for federal unfair competition, false endorsement, false

association, and false designation of origin under 15 U.S.C. § 1125(a)(1)(A).




                                              15
  Case 4:20-cv-00225-AW-MAF Document 1 Filed 04/30/20 Page 16 of 21




               Upon information and belief, Defendants’ acts and conduct complained of

herein constitute unfair competition, false endorsement, false association, and/or false

designation of origin in violation of 15 U.S.C. § 1125(a)(1)(A).

               Upon information and belief, Defendants’ use of Plaintiff’s standard-

character 3M mark to advertise, market, offer for sale, and/or sell purported 3M-brand N95

respirators to consumers at exorbitant prices during a global pandemic also constitutes

unfair competition in violation of 15 U.S.C. § 1125(a)(1)(A).

               Defendants have also falsely held itself and its affiliates out to be an escrow

agent of and/or authorized by Plaintiff to sell and/or distribute 3M-branded products.

               Plaintiff has suffered, and will continue to suffer, irreparable harm from

Defendant’s acts and conduct complained of herein, unless restrained by law.

               Plaintiff has no adequate remedy at law.

       WHEREFORE, Plaintiff requests this Court enter judgment in its favor

preliminarily and permanently enjoining Defendants’ unlawful conduct, award damages

and/or penalties, including attorneys’ fees and costs, as permitted under the governing law,

and award any other and further relief as this Court deems just and proper.

                                       COUNT III

 Trademark Dilution Under Section 43(c) of the Lanham Act, 15 U.S.C. § 1125(c))
                     (Dilution of the Famous 3M Marks)

               Plaintiff realleges and incorporates the allegations in paragraphs 1 through

55 above as though fully set forth herein.

               Count III is a claim for federal trademark dilution under 15 U.S.C. §

1125(c).

                                             16
  Case 4:20-cv-00225-AW-MAF Document 1 Filed 04/30/20 Page 17 of 21




               Plaintiff’s 3M Marks were famous among the general consuming public

before and at the time Defendants began using the 3M Marks in commerce on, for, and/or

in connection with the advertising, promotion, offering for sale, and/or sale of products

(including, without limitation, 3M-brand N95 respirators).

               Defendants’ use of Plaintiff’s standard-character 3M mark in commerce on,

for, and/or in connection with the advertising, promotion, offering for sale, and/or sale of

products (including, without limitation, 3M-brand respirators) is likely to dilute the

distinctive quality of the standard-character 3M mark, such that the mark’s established

selling power and value will be whittled away.

               Defendants’ use of Plaintiff’s standard-character 3M mark in commerce on,

for, and/or in connection with the advertising, promotion, offering for sale, and/or sale of

products (including, without limitation, 3M-brand respirators) is likely to dilute the

distinctive quality of the standard-character 3M mark, such that famous the mark’s ability

to identify Plaintiff as the exclusive source of products offered under the 3M Marks

(including, without limitation, Plaintiff’s 3M-brand N95 respirators) will be whittled away.

               Defendants’ use of Plaintiff’s standard-character 3M mark in commerce on,

for, and/or in connection with the advertising, promotion, offering for sale, and/or sale of

products (including, without limitation, 3M-brand N95 respirators) at exorbitant prices, in

general, and during a global pandemic such as COVID-19, specifically, is likely to dilute

the reputation of the standard-character 3M mark, such that the mark’s established ability

to indicate the superior quality of Products offered under such Marks (including, without

limitation, Plaintiff’s 3M-brand N95 respirators), will be whittled away.


                                            17
  Case 4:20-cv-00225-AW-MAF Document 1 Filed 04/30/20 Page 18 of 21




               Defendants’ use of Plaintiff’s standard-character 3M mark in commerce on,

for, and/or in connection with the advertising, promotion, offering for sale, and/or sale of

products (including, without limitation, 3M-brand N95 respirators) is likely to dilute the

distinctive quality of the standard-character 3M mark, such that Plaintiff’s exclusive

association with the mark will be blurred.

               Upon information and belief, Defendants’ acts and conduct complained of

herein constitute trademark dilution in violation of 15 U.S.C. § 1125(c).

               Plaintiff has suffered, and will continue to suffer, irreparable harm from

Defendants’ acts and conduct complained of herein, unless restrained by law. The damage

suffered by Plaintiff is exacerbated by the fact that Defendants are advertising and offering

for sale 3M-branded N95 respirator masks at exorbitantly inflated prices during a global

pandemic when Plaintiff’s products are necessary to protect public health. Such conduct

has inspired intense public criticism of the manner in which Plaintiff’s respirator masks are

being distributed and sold during the COVID-19 pandemic and significant confusion about

Plaintiff’s role in the marketplace for masks that are essential to safeguarding public health.

Whereas Plaintiff’s corporate values and brand image center around the application of

science to improve lives, Defendants’ conduct imminently and irreparably harms

Plaintiff’s 3M brand.

               Plaintiff has no adequate remedy at law.

       WHEREFORE, Plaintiff requests this Court enter judgment in its favor

preliminarily and permanently enjoining Defendants’ unlawful conduct, award damages




                                              18
  Case 4:20-cv-00225-AW-MAF Document 1 Filed 04/30/20 Page 19 of 21




and/or penalties, including attorneys’ fees and costs, as permitted under the governing law,

and award any other and further relief as this Court deems just and proper.

                                         COUNT IV

                    False Advertising Under Section 43(a)(1)(B) of the
                         Lanham Act, 15 U.S.C. § 1125(a)(1)(B))
                                 (Defendant’s “Email”)

                 Plaintiff realleges and incorporates the allegations in paragraphs 1 through

55 above as though fully set forth herein.

                 Count IV is a claim for false and deceptive advertising under 15 U.S.C. §

1125(a)(1)(B).

                 The statements that Defendants made in their Email constitute commercial

advertising and/or commercial promotion.

                 Upon information and belief, the statements that Defendants made in their

Email contained false, misleading, and/or deceptive statements about the nature,

characteristics, qualities, and/or geographic origin of Defendants and/or the products that

Defendants allegedly had available for sale.

                 Upon information and belief, the statements that Defendants made in its

Email contained false, misleading, and/or deceptive statements about the nature,

characteristics, qualities, and/or geographic origin of Plaintiff and Plaintiff’s 3M-brand

products, including, without limitation, Plaintiff’s 3M-brand N95 respirators.

                 Defendants placed their Email into interstate commerce by, inter alia,

sending at least one to Ashley Davis, Chief of Response at the Florida Division of

Emergency Management official’s email account.



                                               19
  Case 4:20-cv-00225-AW-MAF Document 1 Filed 04/30/20 Page 20 of 21




               Defendants’ Email directly and/or proximately caused and/or is likely to

cause Plaintiff to suffer harm in the form of lost sales (including, without limitation, lost

sales of Plaintiff’s 3M-brand N95 respirators), as well as irreparable diminution to the 3M

brand’s reputation, fame, and goodwill.

               Upon information and belief, Defendants’ acts and conduct complained of

herein constitute false advertising in violation of 15 U.S.C. § 1125(a)(1)(B).

               Plaintiff has suffered, and will continue to suffer, irreparable harm from

Defendants’ acts and conduct complained of herein, unless restrained by law. The damage

suffered by Plaintiff is exacerbated by the fact that Defendants are advertising and offering

for sale 3M-branded N95 respirator masks at exorbitantly inflated prices during a global

pandemic when Plaintiff’s products are necessary to protect public health. Such conduct

has inspired intense public criticism of the manner in which Plaintiff’s respirator masks are

being distributed and sold during the COVID-19 pandemic and significant confusion about

Plaintiff’s role in the marketplace for masks that are essential to safeguarding public health.

Whereas Plaintiff’s corporate values and brand image center around the application of

science to improve lives, Defendants’ conduct imminently and irreparably harms

Plaintiff’s 3M brand.

               Plaintiff has no adequate remedy at law.

       WHEREFORE, Plaintiff requests this Court enter judgment in its favor

preliminarily and permanently enjoining Defendants’ unlawful conduct, award damages

and/or penalties, including attorneys’ fees and costs, as permitted under the governing law,

and award any other and further relief as this Court deems just and proper.


                                              20
   Case 4:20-cv-00225-AW-MAF Document 1 Filed 04/30/20 Page 21 of 21




                                DEMAND FOR JURY TRIAL

         Plaintiff hereby demands a trial by jury on all issues so triable pursuant to Fed. R.

Civ. P. 38(b).

Dated: April 30, 2020                          MCDERMOTT WILL & EMERY LLP

                                               By:
                                                     /s/ Michael G. Austin
                                                     Michael G. Austin
                                                     Florida Bar No.: 457205
                                                     maustin@mwe.com
                                                     Joseph Wasserkrug
                                                     Florida Bar No.: 112274
                                                     (Admission to the Northern District of
                                                     Florida pending)
                                                     jwasserkrug@mwe.com
                                                     333 SE 2nd Avenue, Suite 4500
                                                     Miami, FL 33131-4336
                                                     T: 305.347.6517 | F: 305.675.8403

                                                     Michael W. Weaver
                                                     Illinois Bar No.: 6291021
                                                     (Admission to the Northern District of
                                                     Florida pending)
                                                     mweaver@mwe.com
                                                     444 W. Lake Street, Suite 4000
                                                     Chicago, IL 60606-0029
                                                     T: 312.984.5820 | F: 312.277.2972


DM_US 168297044-1.T17634.0010




                                              21
